Citation Nr: 0207114	
Decision Date: 07/01/02    Archive Date: 07/10/02

DOCKET NO.  01-10 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an increase in the 50 percent evaluation 
currently assigned for service-connected post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from January 1968 to December 
1970 and from January 3 to February 14, 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 decision by the RO which 
denied an increased rating for the veteran's service-
connected PTSD.  A personal hearing before the undersigned 
member of the Board was held in Washington D.C. in April 
2002.  

At the personal hearing, the veteran raised the additional 
issue of entitlement to a total rating for compensation 
purposes based on individual unemployability.  This issue has 
not been developed for appellate review and is not 
inextricably intertwined with the issue for an increased 
rating.  Accordingly, this matter is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All required notice and development action under the VCAA 
of 2000 has been complied with, and no further notice or 
development is necessary.  

2.  The veteran's PTSD is not shown to impair occupational 
and social functioning beyond that contemplated by the 50 
percent rating.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for 
service-connected PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 
and Supp. 2001); 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified at sections including 38 C.F.R. §§ 3.102, 3.159 and 
3.326), 38 C.F.R. Part 4, including §§ 4.3, 4.7, 4.130, Part 
4, Diagnostic Code 9411 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

By rating action in October 1993, the RO implemented a 
hearing officer's decision to grant service connection for 
PTSD, and assigned a 50 percent evaluation, effective from 
May 8, 1992, the date of receipt the veteran's reopened 
claim.  38 C.F.R. § 3.400(b)(2) (2001).  

A claim for an increased rating was received from the veteran 
in December 2000.  The veteran reported that he had lost his 
job as a truck driver because of the medications he was 
taking for his service-connected PTSD.  He also requested 
that all of his medical records from Lebanon VAMC be obtained 
and considered for an increased rating.  

VA medical records from the Lebanon facility from April to 
December 2000 reveal that when seen in December 2000, the 
veteran reported that he did well and felt calm when he took 
his medication.  He had no problems at work or at home, and 
was employed as a truck driver.  His sleeping was 
"alright," with some dreams most nights.  On mental status 
examination, the veteran was casually groomed and alert with 
appropriate affect and neutral mood.  His speech was 
spontaneous and relevant with no pressure or anxiety.  There 
was no evidence of psychosis.  The veteran denied any serious 
depression or suicidal thoughts and his memory was intact.  
The assessment included PTSD and dysthymia.  The GAF score 
was 70.  The veteran was scheduled for a return visit in 3 
months.  Records from April to December 2000 show similar 
findings.  In particular, a GAF score from October 2000 was 
70.


On VA psychiatric examination in March 2001, the veteran 
reported that he was living with his wife and children, and 
was currently working for a warehouse.  The veteran described 
a fairly good occupational history, mostly driving trucks, 
but said that his employment had been affected by his panic 
attacks, anxiety and PTSD.  His longest job was nine years.  
The veteran reported that he was recently fired from a job 
after a motor vehicle accident, which he said was caused by 
drowsiness secondary to taking benzodiazepines.  Since 1993, 
the veteran reported that he missed a lot of work because of 
panic attacks and anxiety, but said that he was generally 
able to function fairly well despite his emotional problems.  
The veteran reported recurrent nightmares and intrusive 
thoughts that he couldn't seem to control and was pessimistic 
about his anxiety.  He avoided crowds and hunting.  The 
examiner commented that there was no clear evidence of 
psychogenic amnesia or foreshortened future.  There was no 
clear evidence of any restriction in the veteran's affect, or 
an inability to express his feelings or show love.  The 
examiner indicated that the veteran may have some mild 
detachment and estrangement issues, but that the veteran 
denied this.  The veteran has definite anhedonia.  He has no 
friends outside of his family.  

The examiner noted that the veteran had definite 
physiological reactivity on exposure to symbolic reminders, 
and frequent panic attacks related to his PTSD with 
tachycardia, tachypnea, sweaty feelings, and feelings of 
imminent danger.  The attacks are triggered by reminders of 
Vietnam, either real or symbolic.  He had definite 
exaggerated startle response and significant problems with 
concentration.  The veteran had only mild problems with anger 
and irritability.  His wife said that the veteran had "no 
patience."  The examiner commented that he saw no evidence 
of startle response.  

On a typical day, the veteran gets up in the morning, eats 
breakfast and goes to work.  He takes a Valium in the morning 
to control his anxiety.  At home, the veteran has some 
interaction with his wife.  He watches TV, and goes to bed.  
On weekends, the veteran dines out with his wife on occasion.  
Otherwise, he does chores or watches TV and sports programs.  
The veteran doesn't have much interaction outside of his 
family.  The examiner indicated that the veteran had some 
degree of impairment, but that he was not severely impaired 
as evidenced by his ability to continue to work despite 
having these problems.  

On mental status examination, the veteran was on time for the 
examination, and was casually dressed and groomed.  He 
appeared to be in no acute distress.  He was alert and well 
oriented throughout the interview, and was felt to be a 
reliable and honest historian.  The veteran appeared to be a 
hardworking man who was truly upset that he was not able to 
function better in his workplace.  He had lost jobs because 
of panic attacks, and recently lost a job because he fell 
asleep, probably secondary to his psychiatric medications.  
All of these have caused impairment.  The veteran felt 
uncomfortable with his work history, but did his best to keep 
trying.  

The veteran had good eye contact, and his speech was within 
normal limits.  He described his mood as euthymic and his 
affect was slightly restricted, but was otherwise within 
normal limits.  The veteran denied any active or passive 
suicidal or homicidal thought.  His thought processes were 
clear, coherent, and goal directed.  Thought content was free 
of any obsessions, compulsions, delusions or hallucinations.  
There was no evidence of any major concentration or memory 
disturbance.  His judgment and insight were intact.  The 
diagnosis was PTSD.  On Axis V, the examiner offered a Global 
Assessment of Functioning (GAF) score of 60 to 70.  

VA treatment records from Lebanon VAMC, associated with the 
claim file in July 2001, show the veteran was seen primarily 
for psychiatric problems on several occasions from March to 
July 2001.  When seen in March 2001, the veteran reported 
that he was doing alright and that his medications were 
keeping him "going."  The veteran reported that he lost his 
job as a truck driver in October because he tested positive 
following an automobile accident in August 2000.  On mental 
status examination, the clinical findings were essentially 
the same as when seen in December 2000.  The veteran 
displayed some restricted affect and had a mild to moderate 
depressed mood with an underlying anxiety.  His speech was 
spontaneous and relevant without pressure.  The veteran's 
medications were renewed.  The examiner indicated that the 
veteran's medications would be tapered after he was started 
on venlafaxine.  The assessment included dysthymia and PTSD.  
The GAF score was 67 (65-70).  The veteran was scheduled for 
return visit in 3 months.  

In July 2001, the veteran reported that he was doing alright 
since his medications were adjusted.  He was working his 
full-time job and his wife and children were doing fine.  The 
veteran was casually groomed and alert with appropriate to 
restricted affect and a neutral to mildly down mood.  His 
speech was spontaneous and relevant.  The veteran related his 
daily routine and reported that he and his family planned to 
visit his mother in Georgia.  There was no disturbance of 
thought processes, and the veteran denied any serious 
depression or suicidal thoughts.  He reported occasional 
depression, but had no suicidal thoughts.  The veteran 
functioned satisfactorily and was stable with a full-time job 
driving a truck.  The veteran responded well to venlafaxine 
and reported no side effects.  The assessment included 
dysthymia and PTSD.  The GAF score was 70 (65-70).  The 
veteran was scheduled for return visit in 3 months.  

At the personal hearing before the undersigned member of the 
Board in Washington, D.C., in April 2002, the veteran 
testified that he lost several jobs over the past few years 
mainly because of the medications he took for his service-
connected psychiatric disorder.  He worked most of his life 
as a truck driver delivering primarily food supplies to area 
restaurants, clubs and hotels.  The veteran testified that he 
had no problems getting along with the people he made 
deliveries to but indicated that he had very little contact 
with them anyway.  The veteran described his reactions when 
he had a panic attack and said that the attacks were 
triggered by various things, such as the sound of a 
helicopter.  He had mixed dreams of various things related to 
Vietnam.  He had no friends, did not interact with people 
outside of his family and did not belong to any social groups 
or clubs.  The veteran reported that he did chores around the 
house, such as, mowing the grass, carrying out the garbage, 
etc.  Otherwise, he stayed pretty much to himself most of the 
time.  The veteran testified that he was not receiving Social 
Security disability and had not applied for any such 
benefits.  

The veteran's wife testified that the veteran had good and 
bad days, and that his children had learned to identify when 
to avoid interacting with him.  She said that the veteran did 
not like to go out very often or be around other people.  
They each had their own bedroom because of the veteran's 
nightmares in which he thrashed about and screamed and 
yelled.  She testified that the veteran's symptoms had 
worsened more recently, despite his testimony that they had 
been the same for the past 30 years.  

VCAA

A significant change in the law was effectuated during the 
pendency of this appeal.  Specifically, on November 9, 2000, 
the President of the United States signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
and expanded the obligations of VA with respect to the duty 
to assist, and superseded the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  

A review of the record reveals that all necessary 
notification and development actions under the new criteria 
have been complied with.  The veteran has not alleged the 
presence of any additional evidence which would be pertinent 
to his claim for an increased rating.  Through the SOC, the 
veteran has been informed of the applicable criteria 
necessary to substantiate his claim, and he has been notified 
fully of what information needs to be proven in order to 
prevail in his claim for a higher rating.  The veteran was 
afforded a personal hearing before the undersigned member of 
the Board in Washington, D.C., and was given an opportunity 
to present additional evidence and argument.  The Board finds 
that the VA has complied with its duty to assist the veteran 
in the development of his claim and that no additional notice 
or development is necessary.  

Ratings- In General

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2001).  Separate diagnostic codes identify the various 
disabilities.  In Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) the Court held that "[w]here entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  

In addition, the VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole-recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.  38 
C.F.R. § 4.7 provides that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  

Additionally, VA regulations provide that: 

When evaluating a mental disorder, the 
rating agency shall consider the 
frequency, severity and duration of 
psychiatric symptoms, the length of 
remissions, and the veteran's capacity 
for adjustment during periods of 
remission.  The rating agency shall 
assign an evaluation based on all the 
evidence of record that bears on 
occupational and social impairment rather 
than solely on the examiner's assessment 
of the level of disability at the moment 
of the examination.  

38 C.F.R. § 4.126(a) (2001).  

The regulations pertaining to rating psychiatric disabilities 
are found in 38 C.F.R. § 4.130, Codes 9411-9440 (2001) and 
are set forth, in pertinent part, below:

General Rating Formula for Mental Disorders:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
.....  100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships............................
....................................  70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
...................  50

38 C.F.R. § 4.130 (2001).  

Analysis

The question at issue is whether the veteran has sufficient 
occupational and social impairment to disrupt her performance 
of occupational tasks to the extent set forth in the rating 
criteria described above for an evaluation in excess of the 
50 percent currently assigned.  38 C.F.R. § 4.130 (2001).  It 
must be remembered that disability ratings are intended to 
compensate for reductions in earning capacity as a result of 
the specific disorder.  The percentage ratings are intended, 
as far as practicably can be determined, to compensate for 
the average impairment of earning capacity resulting from 
such disorder in civilian occupations.  38 C.F.R. § 4.1 
(2001).  

Based upon the criteria set forth in the rating schedule, a 
rating in excess of 50 percent for PTSD is not warranted.  In 
this case, the veteran's principal symptomatology includes 
nightmares, isolation, and avoidance behavior.  Despite these 
difficulties, the evidence shows that he has been able to 
maintain employment, although for several employers, for many 
years.  Although the veteran was recently let go from his job 
as a truck driver, apparently because of liability concerns 
related to the medications he takes for his PTSD, this is not 
to say that there has been an increase in his psychiatric 
symptomatology so as to warrant an increased rating.  The 
question of his unemployability due the medications he takes 
for his service-connected disability is a separate issue 
which has been referred to the RO for consideration.  

The veteran testified that his symptoms have not worsened 
over the past 30 years.  Moreover, the clinical findings on 
VA examination in March 2001 and on VA outpatient records 
from December 2000 to July 2001 do not show any increase in 
the frequency or severity of his psychiatric symptoms.  The 
veteran has not required any hospitalization for his 
psychiatric disorder in many years.  Likewise, the veteran 
has required only routine outpatient treatment every few 
months, primarily for refill of his medications.  The 
clinical findings on all of the treatment reports show that 
the veteran is well oriented, and free of any obsessions or 
compulsions.  His thought processes are clear, and he is 
coherent and goal directed.  There is no evidence of any 
impairment of memory or concentration, and his judgment and 
insight are intact.  He has no suicidal ideations; illogical, 
obscure or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently; 
impaired impulse control; spatial disorientation, or neglect 
of personal appearance and hygiene.  

The Board notes that the veteran was assigned a GAF score of 
between 60 and 70 by the various VA examiner's who evaluated 
him during the pendency of this appeal.  The GAF score is an 
indicator of the examiner's assessment of the individual's 
overall functioning.  A GAF score between 51 to 60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF score between 61 and 70 contemplates some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational or school functioning (e.g., 
occasional truancy, or theft with the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  American Psychiatric 
Association Diagnostic and Statistical Manual of Mental 
Disorders (4th. ed., 1994) (DSM-IV).  The Board finds that 
the manifestations of the service connected disability are 
more closely analogous to the currently assigned rating.  
Accordingly, an increased rating is not warranted.  


ORDER

A rating in excess of 50 percent for service-connected PTSD 
is denied.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

